Citation Nr: 9921744	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  94-45 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for anxiety reaction with 
depressive features, currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from July 1954 to December 
1957, and from October 1958 to August 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1993 rating decision of the Department of Veterans 
Affairs (VA) Oakland Regional Office (RO) which denied a 
rating in excess of 50 percent for anxiety reaction with 
depressive features.

It is noted that in a June 1999 statement, the veteran 
claimed entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
This matter has not been addressed by the RO.  Yet, in view 
of the decision below, granting a total schedular rating for 
anxiety reaction with depressive features, the June 1999 TDIU 
claim is moot.  See VA O.G.C. Prec. Op. No. 6-99 (June 7, 
1999) (holding that a claim based on individual 
unemployability may not be considered when a schedular 100 
percent rating is in effect).

It is also observed that additional evidence pertinent to the 
issue on this appeal was received at the Board in June 1999.  
While neither the veteran nor his representative waived 
initial RO consideration of this evidence in accordance with 
38 C.F.R. § 20.1304 (1998), the Board finds that remand is 
unnecessary as a decision favorable to the veteran can be 
reached at this time. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's anxiety reaction with depressive features 
is currently manifested by symptoms productive of total 
social and occupational impairment.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 100 percent rating for anxiety reaction with depressive 
features have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for his anxiety reaction with depressive 
features is well-grounded within the meaning of 38 U.S.C.A. 
5107.  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In this case, the veteran's assertions 
concerning the severity of his service-connected disability 
(within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased rating 
for this disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
claims.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
Board remanded this matter in June 1998 for additional 
development of the evidence.  A review of the record 
indicates that the development requested by the Board in its 
June 1998 remand has been completed.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Moreover, the Board finds that the 
veteran has not identified any outstanding, relevant evidence 
which may support his claim.  Therefore, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to his claims 
is required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

I.  Factual Background

A review of the record shows that by October 1964 rating 
decision, the RO granted service connection for depressive 
reaction and assigned a 50 percent rating thereto, effective 
August 25, 1964, the day following the date of the veteran's 
separation from active service.  

The veteran was hospitalized on several subsequent occasions 
for psychiatric treatment.  Temporary total ratings were 
assigned for depressive reaction pursuant to 38 C.F.R. 
§ 4.29, following which the 50 percent rating was continued.

In May 1973, the veteran underwent VA psychiatric examination 
to determine the current severity of his psychiatric 
disability.  On examination, he showed no abnormal 
psychiatric findings except that he was unable to get along 
with people.  The examiner indicated that, in a sense, the 
veteran was doing better now that he had for many years.  The 
assessment was anxiety reaction, mild to moderate.

By July 1973 rating decision, the RO reduced the rating for 
the veteran's anxiety reaction to 10 percent, to become 
effective October 1, 1973.  The veteran appealed the RO's 
determination and by February 1974 decision, the Board 
determined that restoration of the 30 percent rating was 
warranted.  

In March 1993, the veteran filed a claim for an increased 
rating for his service-connected disability.  In support of 
his claim, the RO obtained VA outpatient treatment records 
for the period of January 1992 to March 1993.  These records 
include an October 1992 Mental Health Clinic Treatment 
Summary indicating that the veteran had been under the care 
of the Mental Health Clinic since August 1982.  The diagnoses 
included recurrent major depression and rule out generalized 
anxiety disorder vs. social phobia.  A Global Assessment of 
Functioning (GAF) Score of 50 was assigned.  The examiner 
noted the veteran had severe psychosocial stressors, 
including unemployment, poverty and homelessness.  The 
following month, Prozac and BuSpar were prescribed.  

By May 1993 rating decision, the RO increased the rating for 
the veteran's anxiety reaction with depressive features to 50 
percent, effective March 1, 1993, the date of receipt of his 
claim.  The RO subsequently assigned an effective date of 
July 2, 1992 for the 50 percent rating.

At a June 1994 hearing, the veteran described the symptoms of 
his disability, stating that he had depression, mood swings, 
an inability to make or stick with decisions, self-doubt, 
lack of concentration, social withdrawal and very high 
anxiety.  

On VA psychiatric examination in July 1994, he reported 
similar symptoms.  The diagnoses included recurrent major 
depression and social phobia.  The examiner assigned a GAF of 
50, stating that the veteran's disability was productive of 
serious symptoms which impaired his occupational and social 
functioning.

The veteran again underwent VA psychiatric examination in 
June 1997 at which he reported that he was receiving monthly 
outpatient treatment, as well as taking Prozac and BuSpar for 
his anxiety and depression.  He also indicated that he had 
been studying computer graphics and advertising arts at the 
Academy of Art College through the vocational rehabilitation 
program, but that he felt more depressed lately because he 
was experiencing problems with his studies.  Specifically, he 
indicated that he had dropped out of 2 classes during the 
past semester and that that he currently felt depressed, 
anxious, and had lost motivation and self-confidence.  The 
veteran also stated that he felt social phobia and had 
difficulty working when facing time constraints.  He also 
reported occasional suicidal ideation.  He indicated that he 
lived by himself, had no friends, was socially isolated, and 
stayed in his apartment watching television.  On examination, 
he was anxious and dysphoric.  Recurrent major depression and 
social phobia were diagnosed, and a GAF score of 45 was 
assigned.  The examiner indicated that the veteran's anxiety 
reaction had a definite and direct impact on his ability to 
work.  

In June 1997, a VA social survey indicated that the veteran 
was last employed as a salesman in 1992.  Thereafter, he was 
reportedly encouraged by his VA psychiatric treatment 
providers to apply for the VA vocational rehabilitation 
program.  He stated that he had been approved and earned an 
associates degree in computer graphics and advertising arts 
in 1996.  Thereafter, he stated that he began work on a 
bachelors degree in the same field.  However, he stated that 
he had become more depressed and discouraged from continuing 
his studies because his computer system was inadequate to run 
all appropriate programs.  The veteran also reported that 
when he awoke in the morning he could not get out of bed as 
he felt empty and "not interested in anything."  He stated 
that he would sit on the edge of the bed and ask himself 
"What's the Use?"  He also stated that he thought "of 
ending it," that his social life was "nil," and that he 
had no friends.  The social worker indicated that the 
obstacles faced by the veteran seemed to have started a 
"downward spiral" which rendered him helpless to continue 
his progress.  She stated that at this point, the veteran was 
unemployable because of his anxiety and depression.

At a Travel Board hearing in April 1998, the veteran 
testified that he was enrolled in the vocational 
rehabilitation program, studying computer graphics.  He 
indicated that, despite his mood swings and depression, he 
had been able to earn an associates degree in 1996 with a 
grade point average (GPA) of 3.5 or 3.6.  He stated that he 
had continued his studies toward a bachelors degree, but that 
he had thereafter noticed a definite decline in his ability 
to meet the demands of school work due to increased feelings 
of anxiety, depression, and mood swings.  He indicated that 
his current GPA was 2.1 and that he had dropped 2 classes 
requiring regular interaction with other students because of 
social phobia.  The veteran testified that, because of his 
increased feeling of anxiety, depression, and difficulty 
finding motivation to continue his vocational rehabilitation 
program, he began receiving weekly individual therapy.  

During his hearing, the veteran submitted a March 1998 letter 
from an official of the Center for Career Evaluations (CCE) 
which revealed that his cumulative GPA at the Academy of Art 
College was 2.1, and that he was unable to successfully 
complete all required courses of study during any full 
academic term.  The letter indicated that the veteran needed 
to submit a letter from his treating psychiatrist showing 
whether his school work contributed to his recent depressive 
episode, and whether he would be able to continue his school 
work on less than full-time basis.

In a June 1998 letter, a VA psychologist indicated that he 
had seen the veteran seven times since March 1998 for 
individual psychotherapy which focused on the ways anxiety 
was impacting his life.  It was noted that his anxiety was 
exacerbated by a full-time school schedule and interfered 
with his ability to concentrate on work and complete multiple 
assignments in a timely and satisfactory manner.

On most recent VA psychiatric examination in August 1998, the 
examiner noted that the veteran had a long history of 
depression and anxiety for which he was taking Prozac and 
BuSpar.  It was also noted that the veteran was followed 
regularly at the VA psychopharmacology clinic and received 
individual psychotherapy.  With respect to current symptoms, 
the veteran reported that his depression and anxiety symptoms 
had worsened over the last year.  He stated that he had lost 
whatever motivation he had to attend school and described an 
increasingly isolated social existence.  The veteran related 
that he had anxiety in social situations and found no 
pleasure in any of his activities; rather, he indicated that 
he spent most of his time at home "vegetating."  The 
diagnoses were major depression, recurrent, and social 
phobia.  The examiner assigned a GAF score of 50.  He 
concluded that the veteran experienced moderate symptoms 
related to his depressive and anxiety disorder which 
significantly impairing his social functioning.  He also 
noted that compared to the last VA psychiatric examination 
conduced in June 1997, the veteran was more functionally 
impaired and had experienced a moderate increase in 
depressive symptoms.  

In a May 1999 letter, a VA vocational rehabilitation 
specialist indicated that the veteran's training had been 
interrupted because his service-connected anxiety reaction 
was unstable and materially contributed to his inability to 
complete his work at the Academy of Art College.  He stated 
that no further vocational rehabilitation benefits would be 
authorized until the veteran could demonstrate, via a medical 
release from his therapist, that his condition had 
stabilized.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Prior to November 7, 1996, VA's Schedule for Rating 
Disabilities, provided a general rating formula for 
psychoneurotic disorders based upon the degree of incapacity 
or impairment.  See 38 C.F.R. § 4.132 (1996).

Under this formula, a 70 percent rating was assigned where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired; the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in he ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).  

The highest or 100 percent schedular evaluation was assigned 
when all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.  The 
criteria for a 100 percent rating under Diagnostic Code 9411 
are each independent bases for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994); Richard v. 
Brown, 9 Vet. App. 266, 268 (1996).

The amended Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for all 
mental disorders.  Under the revised criteria, set forth at 
38 C.F.R. § 4.130 (1998), a 70 percent evaluation is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships. 

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Analysis

Having considered the entire record with particular emphasis 
on the recent medical evidence, and affording the veteran the 
benefit of the doubt, the Board finds that a 100 percent 
rating for anxiety reaction with depressive features is 
warranted.

Specifically, it is noted that the veteran has reported 
symptoms such as depression, suicidal ideation, lack of 
concentration and motivation, social phobia and withdrawal, 
and extreme anxiety.  He reportedly is unable to form 
personal relationships and is socially isolated.  On VA 
examination in June 1997, the examiner concluded that the 
veteran's symptoms had a "definite and direct" impact on 
his ability to work.  On most recent VA examination in August 
1998, the examiner indicated that the veteran was more 
functionally impaired than he had been in July 1997, having 
experienced an increase in symptoms since that time.  

In addition to specific findings, it is noted that on 
psychiatric examinations, the veteran has consistently been 
assigned GAF Scores of 45 to 50.  A GAF of 50 is defined as 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (emphasis added).  In 
fact, a VA social worker concluded in June 1997 that the 
veteran was unemployable because of his anxiety and 
depression.  The Board notes that this conclusion appears to 
be consistent with the June 1999 letter from a VA vocational 
rehabilitation specialist who concluded that the veteran's 
service-connected anxiety reaction materially contributed to 
his inability to complete his work at school.  

Based on a thorough review of the entire record, the Board 
concludes that the veteran's anxiety reaction with depressive 
symptoms is manifest by symptoms productive of total social 
and industrial impairment.  Thus, a 100 percent disability 
evaluation is warranted.  


ORDER

A 100 percent rating for anxiety reaction with depressive 
features is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

